Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 01/29/2021 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “phase coherent DMRSs techniques for cross slot channel estimation”.
Allowable Subject Matter

Claims 2-12, 18-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 15-17, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. Publication No. (US 2019/0159181 A1) in view of Zhou et al. Publication No. (US 2020/0259601 A1).

Regarding claim 1, Manolakos teaches a method for wireless communication at a user equipment (UE) (User Equipment 115-b FIG.10), 2comprising: 
3receiving, from a base station (base station 105-b FIG.10), control signaling indicating a plurality of 4resources for transmitting a plurality of uplink shared channel transmissions and a plurality of 5demodulation reference signals having phase continuity across a plurality of transmission 6time intervals (The base station 105-b  transmits one or more grants of communication resources to the UE 115-b indicating various data channels “[i.e. PUSCH/PUCCH across a TTI duration [0086-90]” and DMRSs. The grant of communication resources include information about parameters for the associated DMRSs and the shared channel transmission, the base station 105-b  transmits a grant for each data channel being scheduled, information about the DMRS pattern configuration, enabling/disabling DMRS sharing of a channel transmission, enabling/disabling DMRS bundling, or a combination thereof.[0139-140] FIG.10); 
7receiving, from the base station, a control message indicating 8a first resource of the plurality of resources (The base station 105-b  transmits one or more grants of communication resources to the UE 115-b indicating various data channels and DMRS pattern configuration e.g., enabling/disabling resources [0139-140] FIG.10);
9determining one or more phase-continuity conditions for the plurality of 10resources based at least in part on receiving the control message of 11the first resource (the UE 115-b  determine one or more parameters of the DMRSs, the one or more parameters may be determined based on a DMRS pattern configuration that indicates a joint configuration for the plurality of DMRSs [0142-143] FIG.10); and 
12transmitting, in one or more remaining resources of the plurality of resources, 13at least a subset of the plurality of uplink shared channel transmissions and at least a subset of 14the plurality of demodulation reference signals in accordance with the one or more phase- 15continuity conditions (The UE 115-b transmits one or more DMRSs based at least in part on the DMRS pattern configuration and sets one or more parameters of the DMRSs based on the DMRS pattern configuration, DMRS sharing being enabled, DMRS bundling being enabled, or a combination thereof, the base station 105-b may optionally transmit an ACK indicating whether the DMRS and/or its associated data channel were successfully decoded [0145] FIG.10).  
	Manolakos does not explicitly teach wherein the control message indicating a cancellation of 8a resource of the plurality of resources.
	Zhou teaches wherein the control message indicating a cancellation of 8a resource of the plurality of resources (Zhou: The wireless device 2904 may receive an uplink pre-emption indication from the base station, for example, prior to starting an uplink transmission of the Transmit Block. The uplink pre-emption indication may comprise a cancellation indication, a stop indication, and/or a suspension indication. The uplink pre-emption indication may indicate that at least a part of the PUSCH resources is pre-empted, and/or the wireless device 2904 may stop uplink transmission on the at least part of the PUSCH resources [0439-441] FIG.29).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Manolakos by the teaching of Zhou to indicate a cancellation of 8a specific resource of the plurality of resources in order to improve resource utilization efficiency, reduce data transmission latency, and/or reduce power consumption of the wireless device (Zhou: [0455] FIG.31).

Regarding claim 13, Manolakos teaches the method of claim 1, wherein the plurality of uplink shared channel 2transmissions comprise a plurality of repetitions of a same uplink shared channel 3transmission (DMRS sharing may occur between data channels having the same mapping type and in the same slot [0103-104] FIG.4).  


1 Regarding claim 15, Manolakos teaches method of claim 1, wherein the plurality of transmission time 2intervals comprises a plurality of slots (A TTI in the wireless communications system 100 may utilize enhanced component carriers (eCC) consist of one or multiple symbol periods, the TTI duration (that is, the number of symbol periods in a TTI) may be variable [0085-86] FIG.2).  

1 Regarding claim 16, Manolakos teaches method of claim 1, wherein the control message indicating the 2cancellation comprises an uplink cancellation indication message (The base station 105-a and the UE 115-a  exchange one or more indication messages 205 using one or more data channels 210, the UE 115-a  transmit one or more DMRSs 215 as part of the messages 205,  the DMRS pattern configuration indicates associations between parameters of different DMRSs [0089-92] FIG.2).
  
Claims 2-12 and 14 (allowable subject matter).

Regarding claims 17-28, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-16, where the difference used is the method was presented from a “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 29, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations were presented in an “apparatus of the UE” side with a processor and memory (Manolakos: 1200-FIG.12) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Regarding claim 30, related to the same limitation set for hereinabove in claim 17, where the difference used is the limitations were presented in an “apparatus of the eNB” side with a processor and memory (Manolakos: 1700-FIG.17) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore, this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472